—Determination of respondent Police Commissioner dated December 31, 1997, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered September 18, 1998) dismissed, without costs.
No basis exists to disturb respondent’s finding that petitioner knowingly made false statements, in police reports and Grand Jury testimony, that he was the victim of a gunpoint robbery of his fiancee’s car when, in fact, the car was simply stolen from the street when petitioner left it double-parked with the keys in the ignition and the engine running (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness (see, supra, at 445; Matter of Richardson v Ward, 159 AD2d 277). Concur — Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.